     Case 5:20-cv-00729 Document 13 Filed 12/08/20 Page 1 of 2 PageID #: 57




                          UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF WEST VIRGINIA
                                   AT BECKLEY


DONALD REYNOLDS,

               Petitioner,

v.                                                         CIVIL ACTION NO. 5:20-cv-00729

D.L. YOUNG, Warden,
FCI BECKLEY,

               Respondent.

                                            ORDER

               Pending is Petitioner Donald Reynolds’ Petition for a Writ of Habeas Corpus

pursuant to 28 U.S.C. § 2241 [Doc. 1], filed November 6, 2020. This action was previously referred

to the Honorable Dwane L. Tinsley, United States Magistrate Judge, for submission of proposed

findings and a recommendation (“PF&R”). Magistrate Judge Tinsley filed his PF&R on November

17, 2020. Magistrate Judge Tinsley recommended that the Court dismiss this matter without

prejudice inasmuch as the issues raised in Mr. Reynolds’ habeas petition concerning his inmate

mail and grievances are not appropriately raised in a Section 2241 habeas proceeding, but may be

addressed in Mr. Reynolds’ separate Bivens action. 1

               The Court need not review, under a de novo or any other standard, the factual or

legal conclusions of the magistrate judge as to those portions of the findings or recommendation

to which no objections are addressed. See Thomas v. Arn, 474 U.S. 140 (1985); see also 28 U.S.C.




       1
          Upon concluding that Mr. Reynolds’ claims are more appropriately brought in a civil
rights complaint pursuant to Bivens v. Six Unknown Federal Agents of Federal Bureau of
Narcotics, 403 U.S. 388 (1971), Magistrate Judge Tinsley directed the opening of a separate civil
action to appropriately address the same. [See Doc. 8].
     Case 5:20-cv-00729 Document 13 Filed 12/08/20 Page 2 of 2 PageID #: 58




§ 636(b)(1) (“A judge of the court shall make a de novo determination of those portions of the

report or specified proposed findings or recommendations to which objection is made.”) (emphasis

added). Failure to file timely objections constitutes a waiver of de novo review and the Petitioner’s

right to appeal the Court’s order. See 28 U.S.C. § 636(b)(1); see also United States v. De Leon-

Ramirez, 925 F.3d 177, 181 (4th Cir. 2019) (parties may not typically “appeal a magistrate judge’s

findings that were not objected to below, as § 636(b) doesn’t require de novo review absent

objection.”); Snyder v. Ridenour, 889 F.2d 1363, 1366 (4th Cir. 1989). Further, the Court need not

conduct de novo review when a party “makes general and conclusory objections that do not direct

the Court to a specific error in the magistrate’s proposed findings and recommendations.” Orpiano

v. Johnson, 687 F.2d 44, 47 (4th Cir. 1982). Objections in this case were due on December 4, 2020.

On November 25, 2020, Mr. Reynolds filed a “Concurrence with Magistrate’s Proposed Findings

and Recommendation” [Doc. 12], asserting that he has no objections.

               Accordingly, the Court ADOPTS the PF&R [Doc. 9], DISMISSES Mr. Reynolds’

Petition for a Writ of Habeas Corpus pursuant to 28 U.S.C.§ 2241 [Doc. 1], and DISMISSES this

matter without prejudice. 2

               The Court directs the Clerk to transmit a copy of this Order to any counsel of record

and any unrepresented party.

                                                      ENTERED: December 8, 2020




       2
          Following the issuance of the PF&R, Mr. Reynolds filed a “Motion to Preserve All
Exhibit(s) Evidence in Case,” on November 23, 2020. [Doc. 11]. Inasmuch as the Motion concerns
Mr. Reynolds’ claims in his separate Bivens action and has been docketed in the same [See Doc. 8
in Civil Action No. 5:20-cv-753], the Court need not address it herein. Accordingly, the Motion
[Doc. 11] is DENIED AS MOOT.
                                                 2
